I cannot agree that the statement of defendant's counsel at the trial, that "the street car described in the statement of claim belonged to the defendant company and *Page 14 
was being operated by its employee at the time and in the regular course of his and its business," constituted an admission that the accident occurred on the date alleged in the statement of claim. "At the time" obviously referred to the time of the collision, whenever that might have been. It had no reference to the date alleged in the statement of claim. It seems to me unreasonable to suppose that plaintiff was or could have been led by this statement "into the belief that she was not called upon to prove the averment as to the time of the happening of the alleged negligent act," as the majority opinion asserts. Plaintiff insisted that the accident happened on February 19th, in the face of facts to the contrary. In view of that insistence, I do not see how it can be said that she regarded the time of the accident as of no consequence or as not requiring proof.
Since the reversal of the judgment is rested solely upon this statement of defendant's counsel, I am compelled to dissent. I would affirm the judgment of the court below.